In an action to recover damages for breach of contract, breach of warranty and negligence, defendant Kennedy Valve Manufacturing Co. appeals from an order of the Supreme Court, Nassau County, dated October 13, 1971, which denied its motion for leave to serve an amended answer containing certain affirmative defenses, including the Statute of Limitations. Order reversed, without costs, and motion granted. The amended answer must be served within 20 days after entry of the order to be made hereon. In our opinion, the denial of the motion was an improvident exercise of discretion absent a showing of prejudice to plaintiffs. Munder, Acting P. J., Latham, Gulotta, Christ and Beniamin, JJ., concur.